Citation Nr: 0636887	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-36 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO denied service connection for post-traumatic stress 
disorder in June 2004 and notified the veteran of his appeal 
rights at that time.  There is no evidence currently in the 
claims folder indicating that the veteran has appealed that 
decision.  Accordingly, the Board concludes that it does not 
have jurisdiction over that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was referred to the mental hygiene clinic in 
service in June 1976 for nervousness causing anxiety, 
depression, and insomnia, with a history of recent emotional 
problems.  At the time of the June 1977 discharge 
examination, his psychiatric evaluation was normal.  

The Board remanded this appeal in March 2005 to obtain an 
examination and opinion concerning whether it is at least as 
likely as not that the diagnosed condition was incurred in or 
aggravated during service.  Major depression is diagnosed in 
the April 2006 VA examination report.  The examiner stated 
that it is as likely as not that the veteran's military 
service exacerbated his preexisting depression and anxiety.  
But the examiner did not believe that the veteran's military 
service accounted for the severity of the veteran's current 
symptomatology.  She stated that his primary problem is his 
characterological issues (personality disorder was also 
diagnosed) and that his depression is only secondary to that.  


Although the examiner attempted to provide the opinion 
requested, unfortunately, the opinion raises more questions 
than it answers.  Additional development is required.  See 
38 C.F.R. § 3.159 (2006) (indicates that an examination or 
opinion is necessary when there is an event, disease, or 
injury in service, and a currently diagnosed disability which 
may be associated with it, and not enough evidence to decide 
the claim). 

Because no psychological disability was noted at the 
veteran's entry into service, the presumption of soundness 
attaches.  The presumption is rebutted by showing clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111.

If another examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The case is REMANDED for the following action:

1.  The claims folder should be 
returned to the VA examiner who 
examined the veteran in April 2006, to 
answer the following questions.  In 
addition to providing a "yes" or 
"no" answer to the questions posed, 
the examiner should provide the reasons 
for the opinion given.

First:  Is there clear and unmistakable 
evidence (obvious or manifest) that the 
veteran's current major depression 
disorder existed prior to the veteran's 
entry into active military service in 
1974?  

If the answer to the first question is 
"yes," then also answer Question A.  
If the answer to the first question is 
"no," then also answer Question B.

Question A:  Is there clear and 
unmistakable evidence (obvious or 
manifest) that the veteran's current 
major depression disorder was not 
aggravated (increased in severity of 
disability) during his active military 
service?  

If the answer to Question A is "yes", 
then also answer Question C.  If the 
answer to Question A is "no", then 
also answer question B.

Question B:  Is it at least as likely 
as not (probability of 50 percent or 
greater) that the veteran's current 
major depression disorder began during 
his active military service?

Question C:  Was there an increase in 
disability during the veteran's active 
military service?  If so, is there 
clear and unmistakable evidence 
(obvious or manifest) that the increase 
in disability was due to the natural 
progress of the disease?

If the examiner who examined the 
veteran in April 2006 is not available, 
another VA psychiatric examination 
should be conducted, and that examiner 
should provide the information 
requested above.  The claims folder 
should be made available to the 
examiner.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



